

Exhibit 10.1


[**] Certain information has been omitted from this exhibit because it is both
(i) not material and (ii) would be competitively harmful if publicly disclosed.




CONFIDENTIAL TERMINATION AND
SETTLEMENT AGREEMENT AND MUTUAL RELEASES


THIS CONFIDENTIAL TERMINATION AND SETTLEMENT AGREEMENT AND MUTUAL RELEASES
(“Termination Agreement”) is entered into as of September 10, 2019 and effective
as of September 9, 2019 (the “Settlement Date”), by and between Lexicon
Pharmaceuticals, Inc. (“Lexicon”), a Delaware corporation, on the one hand, and
Sanofi-Aventis Deutschland GmbH (“Sanofi-Aventis”), a limited liability company
formed under the laws of Germany, on the other hand. Each of Lexicon and
Sanofi-Aventis is a “Party” to this Termination Agreement, and, collectively,
they are the “Parties.” All capitalized terms used herein but not otherwise
defined herein shall have the meaning ascribed to such terms in the certain
Collaboration and License Agreement, dated November 5, 2015, as amended, between
Sanofi and Lexicon (the “License Agreement”).
RECITALS
WHEREAS, Sanofi and Lexicon entered into the License Agreement, which License
Agreement was later assigned by Sanofi to Sanofi-Aventis, under which Lexicon
granted Sanofi-Aventis an exclusive license for the development, manufacture and
commercialization of certain Licensed Products, and under which both
Sanofi-Aventis and Lexicon committed to conduct certain developmental and
commercialization activities, including undertaking certain clinical studies for
the purpose of obtaining regulatory approval for the sale of Licensed Products
in defined Territories;
WHEREAS, on July 25, 2019, Sanofi-Aventis provided Lexicon with a notice of its
termination of the License Agreement, to be effective August 24, 2019, pursuant
to Section 12.3 of the License Agreement;
WHEREAS, Lexicon has disputed the validity of Sanofi-Aventis’ July 25, 2019
notice of termination and has alleged breach of contract and other liability
arising from such purported termination and certain related matters, as
described in letters from Lexicon to Sanofi-Aventis dated July 25, 26 and 29,
2019, and discussed by representatives of the Parties in various teleconferences
and meetings (collectively, the “Disputes”);
WHEREAS, Sanofi-Aventis has denied all allegations of breach and liability as
set forth by Lexicon in the Disputes;
WHEREAS, on August 19, 2019, Sanofi-Aventis, pursuant to Section 13.5 of the
License Agreement, served a notice of arbitration upon Lexicon and initiated
binding arbitration through JAMS (New York) (the “Arbitration Demand”);
WHEREAS, on August 22, 2019, the Parties agreed to extend the effective date of
Sanofi-Aventis’ purported termination from August 24, 2019 to September 7, 2019,
for the express purpose of allowing additional time for the Parties to negotiate
a settlement resolving the Disputes, while reserving all rights and remedies
with respect thereto;
WHEREAS, on September 5, 2019, the Parties agreed to further extend the
effective date of Sanofi-Aventis’ purported termination from September 7, 2019
to September 13, 2019, for the express





--------------------------------------------------------------------------------




purpose of allowing additional time for the Parties to negotiate a settlement
resolving the Disputes, while reserving all rights and remedies with respect
thereto;
WHEREAS, the Parties desire to resolve the Disputes in an effort to avoid the
cost and expense of arbitration and litigation, including filing and arbitration
costs, and attorney’s fees.
NOW, THEREFORE, in consideration of the foregoing mutual covenants and
agreements contained in this Termination Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties, intending to be legally bound, agree as follows:
1.    TERMINATION OF LICENSE AGREEMENT. The Parties agree that the License
Agreement is hereby terminated in its entirety as of the Settlement Date and
that, as of the Settlement Date, the Licensed Product (which as used in this
Termination Agreement shall encompass all Licensed Products that are the subject
of the License Agreement as of the Settlement Date) shall be deemed a Terminated
Product and the entire Territory shall be deemed Terminated Territory.


2.    CONSEQUENCES OF TERMINATION. The Parties agree that all rights and
obligations set forth in Section 12.5 (“Consequences of Termination”) and
Section 12.7 (“Accrued Rights; Surviving Obligations”) of the License Agreement
remain enforceable and survive the termination as intended in the License
Agreement (subject to the terms and conditions therein), except to the extent
any of those rights and obligations in Sections 12.5 and 12.7 are extinguished
or directly modified in this Termination Agreement. To the extent any terms and
conditions of this Termination Agreement modify, contradict or are inconsistent
with the License Agreement, the Parties agree that this Termination Agreement
shall control and govern.


3.    PAYMENT BY SANOFI-AVENTIS TO LEXICON. Sanofi-Aventis shall pay Lexicon
$260,000,000 USD (Two-Hundred and Sixty Million U.S. Dollars). Such payment
shall be made by Sanofi-Aventis to Lexicon as follows:


a.80% ($208,000,000) within ten (10) Business Days of the Settlement Date;


b.10% ($26,000,000) within 180 days following the Settlement Date; and


c.10% ($26,000,000) within 365 days following the Settlement Date.


The Parties agree that Sanofi-Aventis has the right to offset from any such
settlement payments amounts of monies that are then due and outstanding from
Lexicon to Sanofi-Aventis under this Termination Agreement until such time as
any disputes regarding Sanofi’s claims are resolved by the Parties pursuant to
this Termination Agreement. In the event that Sanofi-Aventis fails to timely pay
any amounts due to Lexicon under this Termination Agreement, including as a
consequence of offsetting monies not due and outstanding from Lexicon to
Sanofi-Aventis at the time of offset, then without limiting any remedies that
may otherwise be available to Lexicon with respect to such failure under this
Termination Agreement, such amounts due from Sanofi-Aventis to Lexicon but not
timely paid shall be subject to late payment interest in accordance with
Paragraph 31 below.    


4.    MUTUAL RELEASES. The Parties, on behalf of themselves, their predecessors,
successors, direct and indirect parent companies, direct and indirect subsidiary
companies, companies under common control with any of the foregoing, affiliates
and assigns, and its and their past, present, and future officers, directors,
shareholders, interest holders, members, partners, attorneys, agents, employees,
managers, representatives, assigns, and successors-in-interest, and all persons
acting by, through, under, or in concert with them, and each of them, hereby
release and discharge the other Parties, together with their predecessors,
successors, direct and indirect parent companies, direct and indirect subsidiary
companies, companies under common control with any of the foregoing, affiliates
and assigns and its and their past,





--------------------------------------------------------------------------------




present, and future officers, directors, shareholders, interest holders,
members, partners, attorneys, agents, employees, managers, representatives,
assigns and successors-in-interest, and all persons acting by, through, under or
in concert with them, and each of them, from all known and unknown charges,
complaints, claims, grievances, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, penalties, fees, wages, medical costs, pain and suffering,
mental anguish, emotional distress, expenses (including attorneys’ fees and
costs actually incurred), and punitive damages, of any nature whatsoever, known
or unknown, which any Party has, or may have had, against any other Party,
whether or not apparent or yet to be discovered, for (i) any acts or omissions
related to or arising from the License Agreement or (ii) the Disputes. This
Termination Agreement resolves any released claim for relief that is, or could
have been alleged, no matter how characterized, including, without limitation,
compensatory damages, damages for breach of contract, bad faith damages,
reliance damages, liquidated damages, damages for humiliation and embarrassment,
punitive damages, costs, and attorneys’ fees. The released claims shall not
include any claims relating to a breach of this Termination Agreement or a
breach of provisions in the License Agreement that survive termination.
5.    SANOFI-AVENTIS’ CESSATION OF FURTHER DEVELOPMENT. The Parties agree that,
from and after the Settlement Date, Sanofi-Aventis has the right and hereby
invokes its right to cease conducting any further activities under the License
Agreement in connection with Development, save and except for the obligations
expressly set forth in this Termination Agreement.
6.    LEXICON’S ASSUMPTION OF CLINICAL STUDIES. The Parties agree that Lexicon
shall assume control of the clinical studies involving the Terminated Product
set forth in Schedule A (“Assumed Studies”) in accordance with the transfer
dates and other terms and conditions set forth in this Paragraph 6 and Paragraph
7. The Parties agree that except for Sanofi-Aventis’ Development and associated
obligations set forth in this Paragraph 6 and Paragraph 7, all other ongoing
obligations of Sanofi-Aventis to conduct or continue to fund the Assumed Studies
(or any other studies) under Section 12.5.1(iv) of the License Agreement, or
otherwise, are hereby terminated, including any obligation by Sanofi-Aventis to
continue to fund the costs of Assumed Studies for twelve (12) months following
termination.


a.
CORE PHASE 3 STUDIES. Lexicon hereby assumes control of all studies set forth in
Schedule A-1 (collectively, the “Core Phase 3 Studies”) as of the Settlement
Date. Sanofi-Aventis agrees that for a period of [**] days following the
Settlement Date, it will provide a reasonable level of assistance in support of
the transition of such control, including responding to Lexicon’s reasonable
requests for information and making knowledgeable Sanofi-Aventis employees
reasonably available to respond to Lexicon’s questions. Lexicon will assume, and
Sanofi-Aventis will undertake Commercially Reasonable Efforts to immediately
assign or otherwise transfer the related clinical study contracts identified in
Paragraph 7 of this Termination Agreement, including the existing [**] related
to the Core Phase 3 Studies, in each case at no cost or liability to Lexicon
beyond the remaining contracted budget as of the Settlement Date.



b.
NON-CORE STUDIES. Lexicon will assume control of the studies set forth in
Schedule A-2, including the “SCORED,” “SOLOIST,” and “China Studies”
(collectively, the “Non-Core Studies”) as of the date which is 120 days
following the Settlement Date (the “Non-Core Study Transition Date”).
Sanofi-Aventis will use Commercially Reasonable Efforts and work with Lexicon
and its designee in good faith to transition the Non-Core Studies to Lexicon or
its designee as of the Non-Core Study Transition Date. Lexicon will assume, and
Sanofi-Aventis will undertake Commercially Reasonable






--------------------------------------------------------------------------------




Efforts to assign or otherwise transfer the related clinical study contracts
identified in Paragraph 7 of this Termination Agreement prior to the Non-Core
Study Transition Date, in each case at no cost or liability to Lexicon beyond
the remaining contracted budget as of the Settlement Date. Sanofi-Aventis will
maintain control and continue its conduct of the Non-Core Studies using
Commercially Reasonable Efforts until the Non-Core Study Transition Date.


c.
In the event the assignment, transfer and transition of the Assumed Studies is
not complete within the relevant time periods set forth above, Sanofi-Aventis
will continue providing support for the Assumed Studies as Lexicon may
reasonably request after such timelines until [**] days after the Settlement
Date, and Lexicon will reimburse Sanofi-Aventis for its internal costs directly
relating to such support at the FTE Rate; provided, the foregoing [**]-day
limitation on Sanofi-Aventis’ obligation to provide support for the Assumed
Studies and the foregoing obligation of Lexicon to reimburse Sanofi-Aventis’
internal costs relating to such support are subject to Sanofi’s exercise of
Commercially Reasonable Efforts to promptly carry out its obligations with
respect to the assignment, transfer and transition of the Assumed Studies within
the relevant time periods set forth above.



7.    LEXICON’S ASSUMPTION OF CLINICAL STUDY-RELATED CONTRACTS AND COSTS.
Sanofi-Aventis agrees to assign or transfer to Lexicon third party vendor and
service contracts relating to the Assumed Studies and Lexicon agrees to make all
third party vendor payments and assume such contractual obligations through
direct assignment or novation of vendor and service contracts related to the
Assumed Studies as set forth below.


a.Sanofi-Aventis represents that all third party contracts relating to the
Assumed Studies are identified in Schedule B (“Assumed Study Contracts”), with
the exception of investigator contracts or agreements, which the Parties agree
are similarly subject to assumption under this paragraph. Sanofi-Aventis further
represents that Schedule B also identifies all known change orders to such
contracts or statements of work. Sanofi-Aventis reserves the right to amend
Schedule B to add additional contracts to the extent they are discovered, in
good faith, following the date of execution of this Termination Agreement,
unless the total liability of the added contracts exceeds $[**] (USD), in which
case Lexicon will have the right to reject and not assume such added contracts.
The Parties agree that investigator contracts or agreements shall not be counted
for purposes of calculating total liability of the added contracts under this
Paragraph.


b.To the extent any Assumed Study Contracts are not permitted to be assigned,
Sanofi-Aventis shall negotiate with the vendor or subcontractor in good faith to
seek a reasonable termination of such contract and formation of a new contract
between Lexicon and the respective vendor or service provider, if possible. If
termination is not possible with respect to any such Assumed Study Contract,
then Sanofi-Aventis will undertake performance under such non-terminable
contract, and Lexicon agrees to reimburse Sanofi-Aventis for any out-of-pocket
payments associated with Sanofi-Aventis’ continued performance of such
non-terminable contract, provided that Lexicon shall not be required to
reimburse Sanofi-Aventis for its internal costs of administering such
non-terminable contracts.


c.Pending any such assignment or novation of an Assumed Study Contract,
Sanofi-Aventis will maintain such Assumed Study Contract with the applicable





--------------------------------------------------------------------------------




third party for Lexicon’s benefit unless and until notified by Lexicon that such
third party’s services under such Assumed Study Contract is no longer needed.


d.Sanofi-Aventis will pay and take responsibility for payment under Assumed
Study Contracts for all work done by vendors, service providers or
subcontractors (including, without limitation, clinical sites and investigators)
and any liability incurred on or before the Settlement Date, and Lexicon will
pay and take responsibility for payment under Assumed Study Contracts for all
work done by vendors, service providers or subcontractors (including, without
limitation, clinical sites and investigators) and any liability incurred after
the Settlement Date, in each case irrespective of when invoices for such work or
services are issued by the vendors, service providers or subcontractors, or
received by either Party. For clarity, Sanofi-Aventis will indemnify Lexicon and
will not assert liability against Lexicon or seek contribution from Lexicon
relating to [**]. The Parties will jointly draft and send notices to vendors,
service providers and subcontractors subject to Assumed Study Contracts to
communicate this arrangement for allocation of payments within [**] Business
Days following the Settlement Date.


e.Notwithstanding the foregoing, Lexicon will have the right to select its own
vendors and service providers, and decline any assignment or novation of an
Assumed Study Contract, in which case Lexicon will have no obligation to the
Sanofi-Aventis vendor, service provider or subcontractor for which it declines
such assignment or novation, and Sanofi-Aventis will have no obligation to
maintain such contract following the Settlement Date for the Core Phase 3
Studies and the Non-Core Study Transition Date for the Non-Core Studies. In the
event Lexicon so declines assignment or novation of any Assumed Study Contract
under this provision, Lexicon will reimburse Sanofi-Aventis for any continued
out-of-pocket costs under the contract incurred by Sanofi-Aventis until such
contract expires and Sanofi-Aventis shall use Commercially Reasonable Efforts to
terminate such Assumed Study Contract declined by Lexicon as soon as
practicable.


8.    MANUFACTURING AND SUPPLY. The Parties agree that notwithstanding Section
12.5.1(vi) of the License Agreement, Sanofi-Aventis is not required to continue
to perform and will cease performing all Manufacturing and supply obligations
and efforts with respect to the Licensed Compound and Terminated Product, except
as set forth in this Termination Agreement as follows:


a.Sanofi-Aventis agrees to transfer ownership and deliver to Lexicon or its
designee Sanofi-Aventis’ existing inventory of Terminated Product, active
pharmaceutical ingredient, intermediates and other compounds, packaging,
labeling and other materials and associated documentation relating to or
otherwise useful for the Manufacture of the Licensed Compound and Terminated
Product identified in Schedule C (“Inventory”), in each case at no cost to
Lexicon and in accordance with cGMP shipping standards. Within [**] days of the
Settlement Date, Lexicon will provide notice to Sanofi-Aventis of its desired
destination for delivery of such Inventory, and Sanofi-Aventis will ship such
Inventory in accordance with such notice as soon as practicable. Sanofi-Aventis
is obligated to ship Inventory at its cost only to the extent such Inventory is
stored at Sanofi-Aventis-owned sites. Sanofi-Aventis is not obligated to ship
Inventory at its cost if stored by its vendors, manufacturers or suppliers.
Notwithstanding the foregoing, Sanofi is not obligated to pay and Lexicon agrees
to pay all taxes and duties associated with any shipping undertaken by Sanofi
pursuant to this





--------------------------------------------------------------------------------




Paragraph. The Parties agree that Sanofi-Aventis represents and covenants that
all such Inventory stored at Sanofi-Aventis-owned sites was Manufactured and
will be maintained through delivery to Lexicon in accordance with Applicable Law
and the applicable specifications therefor, including, to the extent required by
Applicable Law, cGMP; provided, however, if the Inventory at
Sanofi-Aventis-owned sites is damaged or does not meet applicable specifications
due to Sanofi-Aventis’ gross negligence or willful misconduct, Sanofi-Aventis
shall pay the reasonable replacement cost of such Inventory to Lexicon. Sanofi
further represents that all Inventory Manufactured by third party vendors,
manufacturers and suppliers was so Manufactured pursuant to contracts identified
in Schedule D and subject to assignment to Lexicon hereunder.


b.Sanofi-Aventis agrees, at its sole expense, to transfer to Lexicon or its
designee all technology, know-how documentation, and other written information
in its possession or control which is necessary or used by Sanofi-Aventis to
perform the Manufacturing Process, including, without limitation, with respect
to any formulation development activities (the “Technology Transfer”). Sanofi
shall use Commercially Reasonable Efforts to ensure the Technology Transfer
occurs as soon as practicable.


c.At Lexicon’s request, it may assume all contractual rights and obligations
through direct assignment by Sanofi-Aventis of existing vendor and service
contracts related to Manufacturing and supply of the Licensed Compound and
Terminated Product; provided, that Sanofi-Aventis will remain responsible for
all financial obligations thereunder until such assignment to Lexicon.
Sanofi-Aventis represents that all such contracts are identified in Schedule D
(the “Manufacturing Contracts”) and that there are no amounts due and owing
under those contracts at the time of assignment to Lexicon and that all payments
have been made for Manufacturing performed and Manufacturing obligations
incurred prior to the time of assignment. Subject to Lexicon’s prior written
consent, at Sanofi-Aventis’ request the Parties may amend Schedule D to add
additional contracts to the extent they are discovered, in good faith, following
the Settlement Date.


d.To the extent Lexicon requests the assignment of any Manufacturing Contracts
which are not permitted to be assigned, Sanofi-Aventis shall negotiate with the
vendor, service provider or subcontractor in good faith to a seek a reasonable
termination of such contract and formation of a new contract between Lexicon and
the respective vendor, service provider or subcontractor, if possible. If
termination is not possible with respect to any such Manufacturing Contract,
then Sanofi-Aventis will undertake performance under such non-terminable
contract, and Lexicon agrees to reimburse Sanofi-Aventis for any out-of-pocket
payments associated with Sanofi-Aventis’ continued performance of such
non-terminable contract; provided that Lexicon shall not be required to
reimburse Sanofi-Aventis for its internal costs of administering such
non-terminable contracts.


e.The Parties shall use Commercially Reasonable Efforts to complete such
transfer of Inventory, the Technology Transfer and the assignment of requested
Manufacturing and supply contracts as soon as practicable and no later than [**]
days after Settlement Date.


f.Sanofi-Aventis will retain responsibility for the supply and shipping of the
Licensed Compound and Terminated Product (including clinical supply,





--------------------------------------------------------------------------------




distribution, returns and reconciliations, which may include the use of clinical
supply depots, for the Assumed Studies) at its expense until [**] days following
the Settlement Date. If such transfers and assignments are not completed, or to
the extent Lexicon reasonably needs further Manufacturing and supply and
shipping of the Licensed Compound or Terminated Product (including clinical
supply and distribution), following the completion of such transfer and
assignments and prior to expiration of [**] days following the Settlement Date,
Sanofi-Aventis shall continue responsibility for, or assume responsibility for
as the case may be, such Manufacturing and supply of Licensed Compound or
Terminated Products, to the extent Sanofi-Aventis would have been obligated to
do so under the License Agreement pursuant to Section 12.5.1(vi) thereof, but
all such limitations contained therein, including the transfer pricing
(Sanofi-Aventis’ Manufacturing Cost plus five percent (5%)), shall apply. For
purposes of further clarity, the Parties agree that clinical supplies and
related manufacturing control costs (CMC costs) shall be included in
Sanofi-Aventis’ Manufacturing Cost for such purpose, and subject to payment by
Lexicon through the transfer cost (Sanofi-Aventis’ Manufacturing Cost, plus five
percent (5%)).
g.Subject to Paragraph 8(a), Sanofi-Aventis will be under no obligation to
provide Manufacturing and supply after the expiration of [**] days following the
Settlement Date.


9.    LEXICON’S ASSUMPTION OF ONGOING STABILITY STUDIES. To the extent not
covered by Paragraphs 6-8 above, Lexicon also agrees to immediately assume, and
Sanofi-Aventis shall assign, responsibility for all ongoing stability studies
and contracts for the same, subject to the same assignment terms set forth in
Paragraph 8(a)-(f). To the extent such ongoing stability studies are being
conducted directly by Sanofi-Aventis, Sanofi-Aventis will continue to undertake
such activities consistent with this Termination Agreement for [**] days
following the Settlement Date, at its own costs. To the extent Lexicon requests
that Sanofi-Aventis continue such internal ongoing stability studies after [**]
days following the Effective Date, Lexicon will reimburse Sanofi-Aventis for all
such costs, including reasonable costs for internal full-time employees (FTE)
costs at the FTE Rate.


10.    REGULATORY.


a.
Regulatory Matters. Sanofi-Aventis and Lexicon will use Commercially Reasonable
Efforts to transfer control and ownership of all Regulatory Documentation to
Lexicon within [**] days of the Settlement Date. Without limiting the foregoing,
Sanofi-Aventis shall (i) transfer or assign sponsorship of the INDs and Drug
Approval Application in the United States, and Regulatory Approval for T1DM in
the European Union, and other regulatory filings, relating to Terminated
Product, and (ii) provide copies of other regulatory documents that are
necessary for Lexicon to assume control and sponsorship, and maintain the
regulatory files. All Regulatory Documentation constituting INDs or Drug
Approval Applications (either finalized, or if in draft form, the most recent
version of the draft) shall be provided in native format documents, if
applicable. Pending and after such transfer, Sanofi-Aventis will cooperate with
Lexicon in such transition and other activities as may be reasonably necessary
to enable Lexicon to communicate and make submissions to regulatory authorities
related to the Terminated Product in the United States and European Union, and
will make appropriate personnel reasonably available to assist Lexicon in such
activities.



b.
PV Quality System and Database. Sanofi-Aventis and Lexicon will use Commercially
Reasonable Efforts and work together in good faith to transfer the global safety
database, and related patient safety oversight and governance files, to Lexicon
within [**] days following the Settlement Date; provided, that if the Parties
are unable to complete such






--------------------------------------------------------------------------------




transfer within such [**]-day period, Sanofi-Aventis will continue to retain
responsibility for maintaining the global safety database and related files for
up to an additional [**] days, subject to the cost-transfer provision of
sub-Paragraph (g) of this Section. Sanofi-Aventis will provide Lexicon with
information reasonably necessary for Lexicon to comply with its
pharmacovigilance responsibilities, including, as applicable, any Adverse Events
or other adverse drug experiences, in each case in the form reasonably requested
by Lexicon. Subject to all other terms in this Paragraph, Sanofi-Aventis will
retain responsibility for maintaining the global safety database and related
files until such transfer is complete, but in no event beyond [**] days
following the Settlement Date. For clarity, following transfer of the global
safety database, Sanofi-Aventis shall have no further obligations relating to
pharmacovigilance responsibilities.


c.
Regulatory Authority Inspections. Pending and after the transfer of regulatory
documentation contemplated above, at Lexicon’s request, Sanofi-Aventis will
reasonably assist Lexicon with respect to any Regulatory Authority inspection
that relates to any Development or Manufacturing activity conducted by or on
behalf of Sanofi-Aventis under the License Agreement and will permit a
reasonable number of Lexicon representatives to be present during such
inspection. Lexicon will reimburse Sanofi-Aventis for all reasonable costs with
respect to all such requested assistance, including reasonable costs for
internal full-time employees (FTE) costs at the FTE Rate.



d.
Simultaneous Transfer. The Parties agree that for purposes of continuity and to
ensure regulatory compliance, Sanofi-Aventis, to the extent practicable, will
transfer information set forth in the “Regulatory Matters” and “PV Quality
System and Database” paragraphs above simultaneously to Lexicon, and Lexicon
will undertake reasonable efforts to accommodate the simultaneous transfer.



e.
No Launch Before Transfer. Lexicon represents that it does not intend to, and
hereby agrees that it will not commercially launch the Terminated Products
before the completion of transfers contemplated in the “Regulatory Matters” and
“PV Quality System and Database” paragraphs above.



f.
Mutual Cooperation. Lexicon and Sanofi-Aventis will use Commercially Reasonable
Efforts to complete and execute all documentation and respond to regulator
inquiries in order to effect the transfer of the Regulatory Documentation and
patient safety databases under this provision. Pending and after such transfer,
Sanofi-Aventis will cooperate with Lexicon in such transition and other
activities and shall provide such regulatory support as may be reasonably
necessary to assist Lexicon to prepare and submit initial filings for the
regulatory approval of the Terminated Product for T2DM in the United States and
European Union currently planned for the first half of 2020 and to respond to
inquiries or information requests from Regulatory Authorities with respect
thereto, and will make appropriate personnel reasonably available to assist
Lexicon in such activities; provided, that Sanofi shall not be obligated to
provide such regulatory assistance or cooperation beyond [**] days following the
Settlement Date except to the extent Lexicon is not reasonably able to
appropriately respond to such Regulatory Authority inquiries or information
requests without such assistance or cooperation from Sanofi-Aventis, in which
case, the Parties agree that Sanofi-Aventis’s obligation to cooperate after [**]
days following the Settlement Date shall be limited to answering specific
questions via teleconference.



g.
Ongoing Regulatory and Ethical Responsibility Costs. To the extent
Sanofi-Aventis continues maintenance of regulatory files (including activities
as may be reasonably necessary to assist Lexicon to communicate and make
submissions to regulatory






--------------------------------------------------------------------------------




authorities related to the Terminated Product in the United States and European
Union) after [**] days following the Settlement Date, Lexicon will reimburse
Sanofi-Aventis for all reasonable costs relating to such continued maintenance,
including reasonable costs for internal full-time employees (FTE) costs at the
FTE Rate; provided, that the foregoing obligation is subject to Sanofi-Aventis’
exercise of Commercially Reasonable Efforts to promptly carry out its
obligations with respect to the transfer of control and ownership of such
regulatory files.


11.    QUALITY. Sanofi-Aventis will use Commercially Reasonable Efforts to
transfer to Lexicon quality assurance (“QA”) information including copies of
audit plans and audit certificates, comprehensive information relating to
product specific observations and remediation efforts, and lists of all
Regulatory Authority inspections relating to its QA activities with respect to
Terminated Product within [**] days of the Settlement Date. Lexicon may request
additional QA information and Sanofi-Aventis agrees to cooperate and provide
additional QA information that is reasonably requested and necessary for the
purpose of Lexicon’s assumption of responsibilities for the Terminated Product.
Pending and after such transfer, Sanofi-Aventis will reasonably cooperate with
Lexicon representatives and any Lexicon request for additional information
concerning Sanofi-Aventis’ activities relating to the Terminated Product for the
purpose of identifying and understanding any areas of non-compliance with cGCP,
cGMP, cGLP and other similar requirements promulgated by Regulatory Authorities,
including making appropriate personnel from its QA group (and other functions as
necessary) reasonably available to assist Lexicon in such activities. In the
event the transition of QA activities is not complete within [**] days of
Settlement Date and Sanofi-Aventis provides support for QA activities after such
time period, Lexicon will reimburse Sanofi-Aventis for internal costs at the FTE
Rate; provided, that the foregoing obligation is subject to Sanofi-Aventis’
exercise of Commercially Reasonable Efforts to promptly carry out its
obligations with respect to the transition to Lexicon of QA activities.
Notwithstanding the foregoing, Sanofi-Aventis agrees that it will use
Commercially Reasonable Efforts to complete all QA activities relating to [**]
at its sole expense and will promptly transfer to Lexicon all QA information
relating to such [**] following its completion, including relevant reports and
data.


12.    INTELLECTUAL PROPERTY. Sanofi-Aventis hereby assigns to Lexicon all
intellectual property rights solely relating to the Terminated Product,
including without limitation any Patents, Trademarks, know-how, Information and
Inventions and clinical study and other data, all of which Patents and
Trademarks are set forth in Schedule E. Sanofi-Aventis agrees to take all
reasonable actions and execute such agreements, instruments and documents as may
be necessary or reasonably requested by Lexicon to confirm and perfect Lexicon’s
intellectual property rights in accordance with the foregoing sentence.


13.    EXPENSES; NO FURTHER PAYMENTS. Except to the extent expressly provided in
this Termination Agreement, the Parties agree that each Party will bear its own
expenses incurred in connection with the matters contemplated by this
Termination Agreement and that neither Party will owe any additional payment to
the other Party pursuant to the License Agreement.


14.    INDEMNITY. The Parties agree that Article 11 of the License Agreement
survives termination pursuant to Section 12.7 of the License Agreement and is
enforceable, and shall be expanded following the Settlement Date to include
indemnification for Third Party Claims arising from breaches of the obligations
of this Termination Agreement.


15.    NOTICE REQUIREMENTS. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under the License
Agreement or this Termination Agreement shall be in writing, shall refer
specifically to the License Agreement or this Termination Agreement and shall be
deemed given only if delivered by hand or by facsimile (with transmission
confirmed) or by internationally recognized overnight delivery service that
maintains records of delivery, addressed to the Parties at their respective
addresses specified in this Paragraph or to such other address as the Party to





--------------------------------------------------------------------------------




whom notice is to be given may have provided to the other Party in accordance
with this Paragraph 14. Such notice shall be deemed to have been given as of the
date delivered by hand or transmitted by facsimile (with transmission confirmed)
or on the second Business Day (at the place of delivery) after deposit with an
internationally recognized overnight delivery service. Any notice delivered by
facsimile shall be confirmed by a hard copy delivered as soon as practicable
thereafter. This Paragraph is not intended to govern the day-to-day business
communications necessary between the Parties in performing their obligations
under the terms of this Termination Agreement.


If to Sanofi-Aventis, to:
54 Rue La Boetie, 75008
Paris, France
Attention: Dieter Weinand


with copies (which shall not constitute notice) to:


54 Rue La Boetie, 75008
Paris, France
Tel. +331 5377 4664
Attention: VP, Legal Operations
Facsimile +331 5377 4453


DLA Piper LLP (US)
1251 Avenue of the Americas
New York, New York 10020
USA
Attention: Christopher M. Strongosky
Facsimile: +1(212)884-8543


If to Lexicon, to:


Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, Texas 77381
USA
Attention: President


with copies (which shall not constitute notice) to:


Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, Texas 77381
USA
Attention: General Counsel


and


Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
USA
Attention: Steven D. Barrett, Esq.
Facsimile: +1 (617) 526-5000





--------------------------------------------------------------------------------




16.    LIMITATION ON LIABILITY. The Parties agree that the limitation of
liability provision contained in Section 11.4 of the License Agreement shall
apply to any claim arising out of or related to this Termination Agreement.


17.    CONSENT TO WITHDRAWAL AND DISMISSAL OF PENDING JAMS ARBITRATION. Upon
execution of this Termination Agreement, Sanofi-Aventis and Lexicon will consent
to the withdrawal of the Arbitration Demand, with prejudice.


18.    DISPUTE RESOLUTION. To the extent either Party disputes the sufficiency
of the other Party’s performance under this Termination Agreement, including but
not limited to claims of breach of this Termination Agreement (but expressly
excluding claims of breach of the License Agreement, which are otherwise
released by the Parties in this Termination Agreement), the dispute shall be
subject to the dispute resolution procedures applicable to Legal Disputes set
forth in Sections 13.5 and 13.6 of the License Agreement, which are incorporated
by reference.


19.    COMPROMISE OF DISPUTED CLAIMS. This Agreement is a compromise and
settlement of the Disputes (disputed claims) and is entered into in order to
avoid the expense and uncertainty of arbitration or additional litigation. No
action taken by Lexicon or Sanofi-Aventis, either previously or in connection
with this Termination Agreement, shall be deemed or construed to be: (1) an
admission of the truth or falsity of any claims made by one Party against any
other Party; or (2) an acknowledgement or admission by any Party of any fault or
liability whatsoever to any other Party, or to any third party.


20.    CONFIDENTIALITY. The Parties agree that the terms of this Termination
Agreement (including, but not limited to, the fact of payment and the amounts to
be paid hereunder), are confidential and shall not be disclosed by any Party or
by its representatives, except (1) as required by law, subpoena or government
order, including in order to comply with applicable securities laws or
regulations or the rules or regulations of any stock exchange on which
securities of the Party making such disclosure are traded, (2) to the Parties’
respective counsel, accountants, financial advisors, and tax professionals
retained by them, or (3) to any federal, state, or local governmental taxing or
regulatory authority. The Parties agree to use reasonable efforts to ensure that
any person identified in the preceding sentence to whom information concerning
this Termination Agreement is disclosed maintains the confidentiality outlined
by this provision. Nothing contained in this paragraph shall prevent any Party
from stating that the Parties have “amicably resolved all differences.”


21.    NON-DISPARAGEMENT. The Parties agree that, unless required by legal
process, its corporate officers, employees and directors shall not make any
disparaging statements or representations, either directly or indirectly,
whether orally or in writing, by word or gesture, to any person whatsoever,
about the other Party or its attorneys, or representatives/affiliates, or any of
its directors, officers, employees, attorneys, agents, or representatives, and
in the case of Sanofi-Aventis shall not make any such disparaging statements or
representations about the Terminated Product. For purposes of this paragraph, a
disparaging statement or representation is any communication which, if
publicized to another, would cause or tend to cause the recipient of the
communication to question the business condition, integrity, competence, or good
character of the person or entity to whom the communication relates, and in the
case of the Terminated Product, the development results and commercial potential
of the Terminated Product. Notwithstanding the foregoing, the Parties agree that
Sanofi-Aventis may repeat its prior public statements concerning the Terminated
Product and each Party may repeat its prior public statements concerning the
Disputes or make similar statements without violating the terms of this
Paragraph.


22.    MEDIA/PRESS RELEASES. Upon the execution of this Termination Agreement,
Lexicon may issue the press release attached as Exhibit F. If either Party seeks
to issue any other press release related to this Termination Agreement, it will
provide the other Party an advance copy of the press





--------------------------------------------------------------------------------




release related to this Termination Agreement, at least 24 hours before it is
released and consider in good faith any edits or modifications requested by the
other Party.


23.    GOVERNING LAW AND FORUM SELECTION. This Termination Agreement and all
related documents, including all schedules attached hereto, and all matters
arising out of or relating to this Termination Agreement, whether sounding in
contract, tort, or statute, are governed by, and construed in accordance with,
the laws of the State of New York, United States, without giving effect to the
conflict of law provisions thereof to the extent such principles or rules would
require or permit the application of the laws of any jurisdiction other than
those of the State of New York. Each Party irrevocably and unconditionally
agrees that it will not commence any action, litigation, or proceeding of any
kind whatsoever against any other Party in any way arising from or relating to
this Termination Agreement and all contemplated transactions, including, but not
limited to, contract, equity, tort, fraud, and statutory claims, in any forum
other than through arbitration pursuant to Section 13.5 of the License Agreement
or through the state or federal courts of New York, New York County. Each Party
irrevocably and unconditionally submits to the jurisdiction of such fora for
such express purposes, and subject to the dispute resolution process set forth
herein. Each Party agrees that a final judgment in any such arbitration, action,
litigation, or proceeding is conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. In
addition, each Party agrees to accept service of any legal process sent in
accordance with the notice provision of Paragraph 14 of this Termination
Agreement.


24.    ENTIRE AGREEMENT. This Termination Agreement, including the
attachment(s), contains the entire understanding of the Parties with respect to
the subject matter contained herein, and supersedes all prior written or oral
communications. This Termination Agreement may not be modified or amended except
by an instrument in writing signed by all Parties. No other representation has
induced the Parties to execute this Termination Agreement, and there are no
representations, inducements, promises or agreements, oral or otherwise, between
the Parties not embodied in this Termination Agreement, which are of any force
or effect with reference to this Termination Agreement or otherwise. This
Termination Agreement shall inure to the benefit of, and be binding upon, the
Parties hereto, and their respective affiliated entities, trusts,
successors-in-interest, assigns, representatives, directors, officers,
employees, stockholders, and members.


25.    NON-WAIVER. No delay or failure by a party to exercise any right under
this Termination Agreement, and no partial or single exercise of that right,
shall constitute a waiver of that or any other right, unless otherwise expressly
provided herein.


26.    REPRESENTATION BY COUNSEL. Each Party hereby acknowledges that it has
been represented by counsel of its choosing in connection with the execution and
delivery of this Termination Agreement, that the Parties and their counsel have
reviewed this Termination Agreement prior to execution and that any ambiguity in
or dispute about the meaning of any term or provision of this Termination
Agreement shall not be construed against any Party, but shall be construed as if
this Termination Agreement were jointly drafted.


27.    ATTORNEY’S FEES. Each Party is responsible for its own legal fees and
costs in connection with the preparation, negotiation and consideration of this
Termination Agreement. The prevailing Party in any arbitration or litigation
regarding this Termination Agreement shall be entitled to recover its reasonable
attorneys’ fees and costs.


28.    CONSTRUCTION. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). Whenever this Agreement refers to a number of days,
unless otherwise specified, such number refers to calendar days. The captions of
this Agreement are for convenience of reference only and in no way define,
describe, extend or limit the scope or intent of this Agreement or the intent of
any provision contained in this Agreement. The term





--------------------------------------------------------------------------------




“including,” “include,” or “includes” as used herein shall mean including,
without limiting the generality of any description preceding such term. The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party hereto.


29.    SEVERABILITY. In the event any part of this Termination Agreement is held
by a court of law to be unenforceable, the remaining parts of this Termination
Agreement shall remain in full force and effect.


30.    COUNTERPARTS. This Termination Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and all of which counterparts taken together shall constitute but one
and the same instrument. The Parties hereto agree that facsimile transmission or
PDF of original signatures shall constitute and be accepted as original
signatures.


31.    LATE PAYMENTS. Should any amount payable from one Party to the other
Party under this Termination Agreement not be paid on or before the date such
payment is due, then, without limiting any other remedies the payment-receiving
Party may have with respect to such non-payment, late payment interest shall be
payable on such amount as set forth in Section 7.12 of the License Agreement,
which shall survive termination of the License Agreement for such purpose.


[SIGNATURE PAGE FOLLOWS]













--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Termination Agreement to
be executed by their duly authorized representatives and effective as of the
Settlement Date.




Dated: September __, 2019
Lexicon Pharmaceuticals, Inc.






By:______________________________


Name:______________________________


Title:______________________________






 
 
Dated: September __, 2019
Sanofi-Aventis Deutschland GmbH






By:______________________________


Name:______________________________


Title:______________________________
















--------------------------------------------------------------------------------




SCHEDULE A-1


ASSUMED CORE PHASE 3 STUDIES


CORE PHASE 3 STUDIES
No.
Study Name
Study ID
1.
Efficacy and Safety of Sotagliflozin Versus Placebo in Patients With Type 2
Diabetes Mellitus Not Currently Treated With Antidiabetic Therapy
EFC14833
2.
Efficacy and Safety of Sotagliflozin Versus Placebo in Patients With Type 2
Diabetes Mellitus on Background of Metformin
EFC14834
3.
Efficacy and Safety of Sotagliflozin Versus Placebo in Patients With Type 2
Diabetes Mellitus on Background of Sulfonylurea Alone or With Metformin
EFC14835
4.
Safety and Efficacy Study of Sotagliflozin on Glucose Control in Patients With
Type 2 Diabetes, Moderate Impairment of Kidney Function, and Inadequate Blood
Sugar Control (SOTA-CKD3)
EFC14837
5.
Efficacy and Safety of Sotagliflozin Versus Glimepiride and Placebo in Subjects
With Type 2 Diabetes Mellitus That Are Taking Metformin Monotherapy (SOTA-GLIM)
EFC14838
6.
Efficacy and Safety of Sotagliflozin Versus Placebo and Empagliflozin in
Subjects With Type 2 Diabetes Mellitus Who Have Inadequate Glycemic Control
While Taking a DPP4 Inhibitor Alone or With Metformin (SOTA-EMPA)
EFC14867
7.
Efficacy and Safety of Sotagliflozin Versus Placebo in Subjects With Type 2
Diabetes Mellitus Who Have Inadequate Glycemic Control While Taking Insulin
Alone or With Other Oral Antidiabetic Agents (SOTA-INS)
EFC14868
8.
A Study to Evaluate Safety and Effects of Sotagliflozin Dose 1 and Dose 2 on
Glucose Control in Patients With Type 2 Diabetes, Severe Impairment of Kidney
Function and Inadequate Blood Sugar Control (SOTA-CKD4)
EFC15166
9.
Efficacy and Bone Safety of Sotagliflozin Dose 1 and Dose 2 Versus Placebo in
Subjects With Type 2 Diabetes Mellitus Who Have Inadequate Glycemic Control
(SOTA-BONE)
EFC15294










--------------------------------------------------------------------------------




SCHEDULE A-2


ASSUMED NON-CORE STUDIES


NON-CORE STUDIES
No.
Study Name
Study ID
10.
Effect of Sotagliflozin on Cardiovascular and Renal Events in Patients With Type
2 Diabetes and Moderate Renal Impairment Who Are at Cardiovascular Risk (SCORED)
EFC14875
11.
Effect of Sotagliflozin on Cardiovascular Events in Patients With Type 2
Diabetes Post Worsening Heart Failure (SOLOIST-WHF Trial)
EFC15156
12.
Safety, Tolerability and Pharmacodynamic Activity of Sotagliflozin in
Hemodynamically Stable Patients With Worsening Heart Failure
PDY15079
13.
Sotagliflozin Multiple-dose Study in Healthy Chinese Subjects
TDR15349
14.
Efficacy and Safety of Sotagliflozin Versus Placebo in Chinese Patients With
Type 2 Diabetes Mellitus Not Adequately Controlled by Metformin With or Without
Sulfonylurea
EFC15193
15.
Efficacy and Safety of Sotagliflozin Versus Placebo in Chinese Patients With
Type 2 Diabetes Mellitus Not Adequately Controlled by Diet and Exercise
EFC15194
16.
Efficacy and Safety of Sotagliflozin in Asian Patients with Type 2 Diabetes
Mellitus Who Have Inadequate Glycemic Control on basal insulin alone or basal
insulin with oral anti-diabetic drugs (OADs)
Note: Does not have patients screened yet.
EFC15253
17.
Study To Determine Bioavailability of Sotagliflozin in Healthy Male and Female
Subjects
PKM15402
18.
A Bioequivalence Study Testing Two Formulations of Sotagliflozin in Healthy Male
and Female Subjects Under Fasted Conditions
BEQ14993
19.
Comparison of Pharmacodynamic Effects of Sotagliflozin and Empagliflozin in T2DM
Patients With Mild to Moderate Hypertension
PDY15010
20.
Pre-clinical study ongoing in Germany:
The role of combined SGLT-1 and SGLT-2 inhibition in the heart- rat model of
diabetic cardiomyopathy
EC000412






--------------------------------------------------------------------------------




SCHEDULE B


ASSUMED STUDY CONTRACTS*


*This list tracks the file structure and organization of Assumed Study Contracts
as provided and disclosed to Lexicon in the SharePoint document sharing
platform. To the extent this Schedule varies in contract name, party name or
date, Sanofi refers Lexicon to the SharePoint site for the specific details.


No.
Contract
Party(ies)
Date
[**]
[**]
[**]
[**]



[Fifteen (15) pages redacted]









--------------------------------------------------------------------------------




SCHEDULE C


INVENTORY TO BE TRANSFERRED




 
Quantity
Use by date
Location
[**]
[**]
[**]
[**]








--------------------------------------------------------------------------------




SCHEDULE D


ASSUMED MANUFACTURING AND SUPPLY CONTRACTS


No.
Contract
Party(ies)
Date
[**]
[**]
[**]
[**]



[Two (2) pages redacted]









--------------------------------------------------------------------------------




SCHEDULE E


PATENTS AND TRADEMARKS TO BE ASSIGNED




PATENTS:


Patents
Agency
Date Filed
Summary
[**]
[**]
[**]
[**]



TRADEMARKS:


[**]


[Five (5) pages redacted]









--------------------------------------------------------------------------------




EXHIBIT F


PRESS RELEASE
    
LEXICON PHARMACEUTICALS announces termination of alliance AND SETTLEMENT with
sanofi


Conference Call and Webcast Today at 5:00 pm EDT / 4:00 pm CDT


The Woodlands, Texas, September 10, 2019 - Lexicon Pharmaceuticals, Inc.
(Nasdaq: LXRX), today announced the termination of its alliance with Sanofi for
the development and commercialization of ZynquistaTM (sotagliflozin) and the
settlement of its related disputes with Sanofi, each effective September 9,
2019. In connection with the termination, Lexicon will regain all rights to
Zynquista and assume full responsibility for the worldwide development and
commercialization of Zynquista in both type 1 and type 2 diabetes. Under the
terms of the settlement, Sanofi will pay Lexicon $260 million, of which $208
million is payable upfront and the remainder is payable within twelve months,
and coordinate with Lexicon in the transition of responsibility for ongoing
clinical studies and other activities.


“Our four-year alliance with Sanofi has been a productive one, with Zynquista
receiving marketing approval in Europe in type 1 diabetes and advancing into
late-stage studies in type 2 diabetes,” said Lonnel Coats, president and chief
executive officer of Lexicon. “Regaining worldwide rights allows us to advance
our efforts to realize the full value of the Zynquista program as we prepare for
regulatory filings in the U.S. and in Europe in type 2 diabetes, with data
coming over the next few months from the remainder of the core Phase 3 studies
and over the longer term from two outcomes studies with potential for
demonstrating cardiovascular and renal benefits. We believe that this potential,
along with a European approval in type 1 diabetes, offer an attractive
opportunity for potential collaborators as we work to maximize the global
potential for Zynquista and to achieve greater operational flexibility.”


Conference Call and Webcast Information


Lexicon management will hold a live conference call and webcast today at 5:00 pm
EDT / 4:00 pm CDT to discuss today’s announcement. The dial-in number for the
conference call is 888-645-5785 (U.S./Canada) or 970-300-1531 (international).
The conference ID for all callers is 7376526. The live webcast and replay may be
accessed by visiting Lexicon’s website at www.lexpharma.com/investors. An
archived version of the webcast will be available on the website for 14 days.


About Zynquista (sotagliflozin)


Discovered using Lexicon’s unique approach to gene science, Zynquista is an oral
dual inhibitor of two proteins responsible for glucose regulation known as
sodium-glucose co-transporter types 1 and 2 (SGLT1 and SGLT2). SGLT1 is
responsible for glucose absorption in the gastrointestinal tract, and SGLT2 is
responsible for glucose reabsorption by the kidney. Zynquista is approved in the
European Union (EU) for use as an adjunct to insulin therapy to improve blood
sugar (glycemic) control in adults with type 1 diabetes with a body mass index ≥
27 kg/m2, who could not achieve adequate glycemic control despite optimal
insulin therapy. Outside of such approval, Zynquista is investigational and has
not been approved by any other regulatory authority for type 1 or type 2
diabetes.


About Lexicon Pharmaceuticals


Lexicon is a fully integrated biopharmaceutical company with a mission of
pioneering medicines that transform patients’ lives. Through its Genome5000™
program, Lexicon scientists studied the role and function of nearly 5,000 genes
and identified more than 100 protein targets with significant therapeutic
potential in a





--------------------------------------------------------------------------------




range of diseases. Through the precise targeting of these proteins, Lexicon is
pioneering the discovery and development of innovative medicines to safely and
effectively treat disease. In addition to its first commercial product, XERMELO,
Lexicon has a pipeline of promising drug candidates in clinical and preclinical
development in diabetes and metabolism, oncology and neuropathic pain. For
additional information, please visit www.lexpharma.com.


Safe Harbor Statement


This press release contains “forward-looking statements,” including statements
relating to Lexicon’s long-term outlook on its business, the commercialization
of XERMELO (telotristat ethyl) and Zynquista (sotagliflozin), and the clinical
development of, the regulatory filings for, and the potential therapeutic and
commercial potential of telotristat ethyl, sotagliflozin, LX2761 and LX9211. In
addition, this press release also contains forward looking statements relating
to Lexicon’s growth and future operating results, discovery, development and
commercialization of products, strategic alliances and intellectual property, as
well as other matters that are not historical facts or information. All
forward-looking statements are based on management’s current assumptions and
expectations and involve risks, uncertainties and other important factors,
specifically including Lexicon’s ability to meet its capital requirements,
successfully commercialize XERMELO, successfully conduct preclinical and
clinical development and obtain necessary regulatory approvals of telotristat
ethyl, sotagliflozin, LX2761, LX9211 and its other potential drug candidates on
its anticipated timelines, achieve its operational objectives, obtain patent
protection for its discoveries and establish strategic alliances, as well as
additional factors relating to manufacturing, intellectual property rights, and
the therapeutic or commercial value of its drug candidates. Any of these risks,
uncertainties and other factors may cause Lexicon’s actual results to be
materially different from any future results expressed or implied by such
forward-looking statements. Information identifying such important factors is
contained under “Risk Factors” in Lexicon’s annual report on Form 10-K for the
year ended December 31, 2018, as filed with the Securities and Exchange
Commission. Lexicon undertakes no obligation to update or revise any such
forward-looking statements, whether as a result of new information, future
events or otherwise.




For Investor Inquiries:


Kimberly Lee, D.O.
Head of Investor Relations and Corporate Strategy
Lexicon Pharmaceuticals
(281) 863-3383
klee@lexpharma.com


For Media Inquiries:


Chas Schultz
Executive Director, Corporate Communications and Patient Advocacy
Lexicon Pharmaceuticals
(281) 863-3421
cschultz@lexpharma.com







